DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract discloses a wrench width adapter and the components it includes, however it does not describe an improvement made by the wrench to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Wrench Width Adapter for Screwing a Sensor into A Threaded Opening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CPS INVEST HOLDING PTY LTD WO2009039583 (hereinafter “CPS”).
Regarding claim 11, CPS discloses a wrench width adapter (Fig 4-5, cap-60 can be placed over a hexagonal bolt) for a screw-in component (Bolt-16), which is screwable into a threaded opening, comprising: a base body (surface-62) having a continuous inner recess (See Fig 4-5 and 7), extending along a longitudinal axis, for receiving the screw-in component, wherein an inner wall of the base body that delimits the inner recess, in a cross-sectional plane perpendicular to the longitudinal axis, having, at least in part, a shape of a regular polygon corresponding to a first wrench width dimension (See Fig 5 which shows the hexagonal shape), and an outer wall of the base body having, at least in part, a shape of a regular polygon corresponding to a second wrench width dimension that is greater than the first wrench width dimension (see Fig 7 which shows the regions of the outer wall having a greater distance than that of the inner wall).
Regarding claim 14, CPS discloses at least one fastening arrangement (members-64) to fasten the base body (surface-62) to the component (bolt-16) is provided on the base body.
Regarding claim 15, CPS discloses the at least one fastening arrangement (member-64) in a direction of the longitudinal axis includes a tab (lug-68) that protrudes from the base body in a direction of the inner recess on the side of the base body facing away from the at least one projection. (Fig 4-5)
Regarding claim 16, CPS discloses the at least one fastening arrangement (members-64) includes a detent, a securing lug, or a secured wall section (lug-68).
Regarding claim 17, CPS discloses the base body (surface-62) includes a circumferential wall (Fig 4-5 and 7) that extends in the longitudinal axis, the inner side (inner side of surface-62) of which forms the inner wall and the outer side (outer side of surface-62) of which forms the outer wall, and/or the base body includes a ring- shaped base plate (See fig 4-5 and 7)) that is perpendicular to the longitudinal axis, and that protrudes into the inner recess, so as to form the at least one projection. (Page 7 line 15- Page 14 line 16)
Regarding claim 18, CPS discloses the base body includes plastic or metal. (Page 7 line 15- Page 14 line 16, Fig 4-5 and 7)
Regarding claim 22, CPS discloses the base body (surface-62) includes a circumferential wall (Fig 4-5 and 7) that extends in the longitudinal axis, the inner side (inner side of surface-62) of which forms the inner wall and the outer side (outer side of surface-62) of which forms the outer wall, and/or the base body includes a ring- shaped base plate (See fig 4-5 and 7)) that is perpendicular to the longitudinal axis, and configured in one piece with the wall, and that protrudes into the inner recess, so as to form the at least one projection. (Page 7 line 15- Page 14 line 16)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CPS INVEST HOLDING PTY LTD WO2009039583 (hereinafter “CPS”) in view of DONGFENG COMMERCIAL VEHICLE CO LTD CN204387062 (hereinafter “DONGFENG”).
Regarding claim 12, CPS discloses a wrench width adapter according to claim 11.
However, CPS fails to disclose the base body includes at least one projection that protrudes into the inner recess. DONGFENG discloses the base body includes at least one projection (ribs-3 and 4) that protrudes into the inner recess. (Fig 2, Paragraph 0020-0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of DONGFENG into CPS for the purpose of creating a more stable device. The modification would allow for increasing the positioning and stabilization of the device through the use of the ribs.
Regarding claim 13, CPS discloses a wrench width adapter according to claim 12.
However, CPS fails to disclose the at least one projection protruding into the inner recess forms a stop surface for the component. DONGFENG discloses the at least one projection (ribs-3 and 4) protruding into the inner recess forms a stop surface for the component. (Fig 2, Paragraph 0020-0028)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of DONGFENG into CPS for the purpose of creating a more stable device. The modification would allow for increasing the positioning and stabilization of the device through the use of the ribs.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over BOSCH GMBH ROBERT WO2004001362 (hereinafter “BOSCH”) in view of CPS INVEST HOLDING PTY LTD WO2009039583 (hereinafter “CPS”)
Regarding claim 19, Bosch discloses a threaded connector (surface-4). (Fig 1 , page 4 line 9)
However, Bosch fails to disclose a wrench width adapter and a component, comprising: a wrench width adapter device; a screw-in component that is screwable into a threaded opening a component base body (insert-1) that adjoins in the longitudinal axis and an outer circumference of which in a cross-sectional plane perpendicular to the longitudinal axis has, at least in part, a shape of a regular polygon corresponding to the first wrench width dimension, and the screw-in component is inserted into the receptacle so that the threaded connector protrudes outwardly from the base body of the wrench width adapter device in a direction of the longitudinal axis. CPS discloses a wrench width adapter (Figs 4-5, cap-60) and a component , comprising: a wrench width adapter device; a screw-in component (bolt-16) that is screwable into a threaded opening a component base body that adjoins in the longitudinal axis and an outer circumference of which in a cross-sectional plane perpendicular to the longitudinal axis has, at least in part, a shape of a regular polygon corresponding to the first wrench width dimension (See Fig 5 which shows the hexagonal shape), and the screw-in component is inserted into the receptacle so that the threaded connector protrudes outwardly from the base body of the wrench width adapter device in a direction of the longitudinal axis (see Fig 7 which shows the regions of the outer wall having a greater distance than that of the inner wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of CPS into Bosch for the purpose of creating a more stable device. The modification would allow for increasing the positioning and stabilization of the device through the use of the ribs.
Regarding claim 20, Bosch in view of CPS discloses the combination according to claim 19. 
Furthermore, Bosch discloses the component that is screwable into a threaded opening is a sensor (Sensor-10). (Fig 1)
Regarding claim 21, Bosch in view of CPS discloses the combination according to claim 19. 
Furthermore, Bosch discloses the component that is screwable into a threaded opening is a pressure sensor (Sensor-10). (Fig 1).
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855